SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-23444) UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 51 [X] and REGISTRATION STATEMENT (NO. 811-05628) UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 54 [X] Vanguard Malvern Funds (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date), pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [X] on October 10, 2012 pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Vanguard Short-Term Inflation-Protected Securities Index Fund Prospectus October 10, 2012 Investor Shares & Admiral Shares Vanguard Short-Term Inflation-Protected Securities Index Fund Investor Shares () Vanguard Short-Term Inflation-Protected Securities Index Fund Admiral Shares () Subject to Completion Preliminary Prospectus Dated July 24, 2012 Information contained in this prospectus is subject to completion or amendment. A registration statement for Vanguard Short-Term Inflation-Protected Securities Index Fund has been filed with the U.S. Securities and Exchange Commission but has not yet become effective. Shares of Vanguard Short-Term Inflation-Protected Securities Index Fund may not be sold, nor may offers to buy be accepted, prior to the time the registration statement becomes effective. This communication shall not constitute an offer to sell, nor shall there be any sale of these securities in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state. This is the Funds initial prospectus, so it contains no performance data. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 19 Investing in Index Funds 4 Purchasing Shares 19 More on the Fund 5 Converting Shares 22 The Fund and Vanguard 13 Redeeming Shares 23 Investment Advisor 14 Exchanging Shares 27 Dividends, Capital Gains, and Taxes 15 Frequent-Trading Limitations 27 Share Price 18 Other Rules You Should Know 29 Fund and Account Updates 33 Contacting Vanguard 35 Additional Information 36 Glossary of Investment Terms 37 Fund Summary Investment Objective The Fund seeks to track the performance of a benchmark index that measures the investment return of inflation-protected public obligations of the U.S. Treasury with remaining maturities of less thanfive years. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee (other than on reinvested dividends and capital gains) 0.25% 0.25 % Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20 /year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses XX.XX% XX.XX% 12b-1 Distribution Fee None None Other Expenses XX.XX% XX.XX% Total Annual Fund Operating Expenses 0.20 % 0.10 % 1 Examples The following examples are intended to help you compare the cost of investing in the Fund’s Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Investor Shares $
